DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoto et al. (WIPO Document No.: WO 2016/088213 A1) in view of Yu (US Patent Application Pub. No.: US 2013/0076163 A1).
For claim 1, Kinoto et al. disclose the claimed invention comprising: a shaft (reference numeral 30, see figures 1, 2); and a rotor core (reference numeral 20) constituted by laminating a plurality of electromagnetic steel sheets (see US equivalent US 20170279323 A1, paragraph [0017]), the rotor core (reference numeral 20) being 
Yu discloses press fitting the key into the keyway (see paragraph [0045]), which when applied to the key and keyway of Kinoto et al. this would disclose the key being fitted by pressing into the keyway such that a side face of the key abuts on a side face of the keyway.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the press-fitting as disclosed by Yu for the key and keyway of Kinoto et al. for predictably providing desirable configuration for facilitating the proper assembly of the device.  
For claim 24, Kinoto et al. in view of Yu disclose the claimed invention except for a plurality of keyways and a plurality of keys being formed at regular intervals in a circumferential direction on the shaft and on the electromagnetic steel sheets, respectively.  Yu further discloses the key and keyways formed at regular intervals (see 
For claim 26, Kinoto et al. in view of Yu disclose the claimed invention except for a stator provided around the rotor.  Yu further disclose the machine with the stator (reference numeral 100) provided around the rotor (reference numeral 200, see figure 1), and it would have been obvious to have the stator as disclosed by Yu for the rotor of Kinoto et al. in view of Yu for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoto et al. in view of Yu as applied to claim 1 above, and further in view of Murphy et al. (US Patent No.: 4987330).
For claim 14, Kinoto et al. disclose the key including an extension portion (reference numeral 70) protruding radially inwardly from the insertion hole (see figure 2), but Kinoto et al. in view of Yu do not specifically disclose a projection portion extended outwardly in a width direction of the extension portion from at least one side face of the extension portion in the width direction.  Murphy et al. disclose a projection portion (reference numeral 32) extended outwardly in a width direction of the extension portion (reference numeral 30) from at least one side face of the extension portion (reference numeral 30) in the width direction (see figure 2a).  It would have been obvious to one of 
For claim 15, Kinoto et al. disclose the key including an extension portion (reference numeral 70) protruding radially inwardly from the insertion hole (see figure 2), but Kinoto et al. in view of Yu do not specifically disclose a projection portion extended outwardly in a width direction of the extension portion from one side face of the extension portion in the width direction; and the key being fitted by pressing into the keyway such that the projection portion abuts on a side face, on one side, of the keyway, and a side face of the extension portion on a side where the projection portion is not extended abuts on a side face, on the other side, of the keyway.  Murphy et al. disclose a projection portion (reference numeral 32) extended outwardly in a width direction of the extension portion (reference numeral 30) from one side face of the extension portion (reference numeral 30) in the width direction (see figure 2a), and when applied to the extension portion of Kinoto et al. in view of Yu this would disclose the key being fitted by pressing into the keyway such that the projection portion abuts on a side face, on one side, of the keyway, and a side face of the extension portion on a side where the projection portion is not extended abuts on a side face, on the other side, of the keyway.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the projection portion as disclosed by Murphy et al. for the extension portion of Kinoto et al. in view of Yu for .  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoto et al. in view of Yu as applied to claim 1 above, and further in view of Naito et al. (US Patent Application Pub. No.: US 2013/0293057 A1).
For claim 16, Kinoto et al. disclose the key including an extension portion (reference numeral 70) protruding radially inwardly from the insertion hole (see figure 2), but Kinoto et al. in view of Yu do not specifically disclose projection portions extended outwardly in a width direction of the extension portion from opposite side faces of the extension portion in the width direction; and the key being fitted by pressing into the keyway such that two projection portions abut on opposite side faces of the keyway, respectively.  Naito et al. disclose projection portions (reference numeral 11) extended outwardly in a width direction of the extension portion from opposite side faces of the extension portion in the width direction (see figures 1-3), and when applied to the key of Kinoto et al. in view of Yu this would disclose the key being fitted by pressing into the keyway such that two projection portions abut on opposite side faces of the keyway, respectively.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the projections portions extended from opposite sides of the extension portion as disclosed by Naito et al. for the extension portion of Kinoto et al. in view of Yu for predictably providing desirable configuration for facilitating the proper assembly of the device.  

Claims 17, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoto et al. in view of Yu and Murphy et al. as applied to claim 14 above, and further in view of Naito et al. (US Patent Application Pub. No.: US 2013/0293057 A1).
For claim 17, Kinoto et al. in view of Yu and Murphy et al. disclose the claimed invention except for a recessed portion formed on an outer peripheral side of the projection portion such that the recessed portion is surrounded by the side face of the keyway and the rotor core is placed inwardly from an inside diameter line of the rotor core.  Naito et al. disclose a recessed portion (reference character R, see figures 1-3) formed on an outer peripheral side of the projection portion (reference numeral 11) such that the recessed portion is surrounded by the side face of the keyway and the rotor core is placed inwardly from an inside diameter line of the rotor core (see figures 1-3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recessed portion as disclosed by Naito et al. for the projection portion of Kinoto et al. in view of Yu and Murphy et al. for predictably providing desirable configuration for facilitating the proper assembly of the device.  
For claim 18, Kinoto et al. in view of Yu and Murphy et al. disclose the claimed invention except for L/W being equal to or more than 0.5 when L indicates a length from a root to a distal end in the projection portion and W indicates a width dimension of the projection portion.  Naito et al. disclose different embodiments showing various length/width ratios for the portion attached to projection portions (see figures 2 and 3, portion attached to projection 11), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the various 
For claim 22, Kinoto et al. in view of Yu and Murphy et al. disclose the claimed invention except for an internal corner at a position where the extension portion is connected to the projection portion and an internal corner at a position where the extension portion is connected to the insertion hole being formed to have a curved shape.  Naito et al. disclose an internal corner (reference character R) at a position where the extension portion is connected to the projection portion and an internal corner (reference character R) at a position where the extension portion is connected to the insertion hole being formed to have a curved shape (see figures 2, 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the curved shape as disclosed by Naito et al. for the internal corners of Kinoto et al. in view of Yu and Murphy et al. for predictably providing desirable configuration for facilitating the proper assembly of the device.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoto et al. in view of Yu as applied to claim 1 above, and further in view of Yamaguchi (Japanese Patent Document No.: JP 2005168128 A).
For claim 25, Kinoto et al. in view of Yu disclose the claimed invention except for the keyway being formed in a tapered shape in which a width between side faces of the keyway becomes narrow toward an outer-periphery direction of the shaft.  Yamaguchi discloses the keyway (reference numeral 16) being formed in a tapered shape (adjacent .  

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20, 21, and 23 are objected to for their dependency upon aforementioned claim 19.  

The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including the projection portion being extended outwardly in the width direction of the extension portion from a side face of a distal end of the extension portion; and the distal end of the extension portion being provided with a protruding portion protruding radially inwardly as recited in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor configuration: US 8324781 B2 (Goto; Tsuyoshi et al.), US 7948133 B2 (Fu; Guowang), EP 3229345 A1 (KINOTO TAKUMA et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEX W MOK/Primary Examiner, Art Unit 2834